                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION

MATTHEW STEVEN ACKERMAN,                    )
                                            )
 The Old Parsonage, Norwich Rd,             )
 Longstraton, Norwich NR15 2PX              )
                                            )
                          Petitioner,       )
                                            )
      v.                                    )    Case No. _____________
                                            )
SARAH MARIE CARTER,                         )
                                            )
 Serve:                                     )
                                            )
   306 E. 4th Street                        )
   Willow Springs, MO 65793                 )
                                            )
              or                            )
                                            )
   646 S. Wildan Ave                        )
   Springfield, MO 65802                    )
                                            )
                          Respondent.       )

            PETITION FOR RETURN OF CHILD
 UNDER THE HAGUE CONVENTION ON THE CIVIL ASPECTS OF
INTERNATIONAL CHILD ABDUCTION AND THE INTERNATIONAL
           CHILD ABDUCTION REMEDIES ACT

      Petitioner Matthew Ackerman (“Ackerman”), through counsel, petitions

this Court for the return of his son Neil Erasmus Carter Ackerman (“N”) to

the United Kingdom, the country of N’s habitual residence for the last three

years. In support of his petition, Ackerman states as follows:



                                        1

           Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 1 of 9
                              Nature of the Claim

      1.      This action arises under the Convention on the Civil Aspects of

International Child Abduction, done at The Hague on October 25, 1980 (“The

Convention,” a copy of which is attached to this Complaint as Exhibit A), as

implemented in the United States through the International Child Abduction

Remedies Act (hereinafter “ICARA”). 22 U.S.C. § 9001 et seq.

      2.      The objects of The Convention are “(a) to secure the prompt

return of children wrongfully removed to or retained in any Contracting

State; and (b) to ensure that rights of custody and of access under the law of

one Contracting State are effectively respected in the other Contracting

States.” The Convention art. 1.

      3.      The Convention applies to “any child who was habitually resident

in a Contracting State immediately before any breach of custody or access

rights. The Convention shall cease to apply when the child attains the age of

16 years.” The Convention art. 4.

      4.      For the purposes of The Convention, “rights of custody" include

“rights relating to the care of the person of the child and, in particular, the

right to determine the child’s place of residence.” The Convention art. 5.

      5.      The removal of a child from a Contracting State is “wrongful”

under the Convention, where:



                                        2

           Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 2 of 9
              a.    it is in breach of rights of custody attributed to a person, an

                    institution or any other body, either jointly or alone, under

                    the law of the State in which the child was habitually

                    resident immediately before the removal or retention; and

              b.    at the time of removal or retention those rights were

                    actually exercised, either jointly or alone, or would have

                    been so exercised but for the removal or retention.

The Convention art. 3.

      6.      “Where a child has been wrongfully removed or retained in terms

of Article 3 and, at the date of the commencement of the proceedings before

the judicial or administrative authority of the Contracting State where the

child is, a period of less than one year has elapsed from the date of the

wrongful removal or retention, the authority concerned shall order the return

of the child forthwith.” The Convention art. 12 (emphasis added).

      7.      The Convention and ICARA “empower courts in the United

States to determine only rights under the Convention and not the merits of

any underlying child custody claims.” 22 U.S.C. § 9001(b)(4).

      8.      The Convention came into effect between the United States and

the United Kingdom on July 1, 1988.




                                         3

           Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 3 of 9
                       Parties, Jurisdiction, and Venue

      9.       Ackerman is a citizen of the United States and a resident of the

United Kingdom, where he has lived for the last three years.

      10.      Respondent Sarah Marie Carter (“Carter”) is a citizen of the

United States and, until October 2019, was a resident of the United

Kingdom, where she had lived for the last three years.

      11.      Ackerman and Carter were married in the United States on

August 21, 2004. A copy of their marriage license is attached to this Petition

as Exhibit B.

      12.      Ackerman and Carter have one child together, N, who was born

in the United States on June 7, 2013. A redacted copy of N’s birth certificate

is attached as Exhibit C.

      13.      In October 2016, Ackerman, Carter, and N relocated from the

United States to the United Kingdom, where the family lived for the next

three years.

      14.      Ackerman and Carter’s marriage began to deteriorate after the

family moved to the United Kingdom.

      15.      On July 20, 2019, Carter told Ackerman she wanted to separate.

      16.      Ackerman began having panic attacks and tried unsuccessfully to

obtain mental health treatment of the next few days.



                                         4

           Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 4 of 9
      17.   Ackerman suffered an acute psychotic episode on July 23, during

which he shoved Carter, causing her to fall and strike her head.

      18.   Thankfully, Carter she was not seriously injured from the fall.

      19.   Carter called the police after the altercation, and Ackerman was

arrested for assault.

      20.   Still suffering from his acute psychotic break, Ackerman struck

or attempted to strike a nurse and two police officers following his arrest.

      21.   While Ackerman was in custody, Carter moved herself and N out

of the family’s apartment obtained a restraining order preventing Ackerman

from contacting her directly.

      22.   The restraining order does not prohibit contact between

Ackerman and N.

      23.   Ackerman was prescribed antipsychotic medication and released

from custody after a psychiatric evaluation determined he was no longer a

danger to himself or others.

      24.   Accepting responsibility for his actions, Ackerman pleaded guilty

to four counts of assault and received 18 months’ probation.

      25.   He is able to travel during his probation, but Ackerman may not

permanently leave the United Kingdom until his probation is completed.




                                       5

        Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 5 of 9
                     Status of the Petitioner and Child

      26.   In early October 2019, Carter absconded with N and removed

him to the United Stated without Ackerman’s knowledge or consent.

      27.   At the time of his removal, N was a “habitual resident” of the

United Kingdom within the meaning of Article 3 of The Convention because

he had been living continuously in the United Kingdom for the three years

immediately preceding his removal.

      28.   At the time of N’s removal from the United Kingdom, Ackerman

had “rights of custody” to N under the law of England and Wales, which

provides in pertinent part, “where a child's father and mother were married

to each other at the time of his birth, they shall each have parental

responsibility for the child.” Children Act of 1989, § 2(1), a copy of which is

attached as Exhibit D.

      29.   Under the law of England and Wales, Ackerman retained his

rights of custody even while in police custody. See In re A (a child) [2004] 1

FLR 1 FD, at 6, a copy of which is attached as Exhibit E.

      30.   Under the law of England and Wales, a holder of parental

responsibility has a right to veto the removal of his child from the

jurisdiction. See In re D (a Child) [2006] UKHL 51, ¶¶30-31, a copy of which

is attached as Exhibit F.



                                        6

        Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 6 of 9
      31.   In fact, it is a criminal offence in England and Wales for a parent

to remove a child from the United Kingdom without the consent of each

parent with parental responsibility or the leave of the court. Child Abduction

Act 1984, sec. 1, a copy of which is attached as Exhibit G.

      32.   Ackerman was actually exercising his rights of custody within

the meaning of Articles 3 and 5 of The Convention when Carter wrongfully

removed him without Ackerman’s knowledge or consent.

                     Removal of Child by Respondent

      33.   Carter wrongfully removed N from the United Kingdom

sometime in early October 2019.

      34.   On information and belief, Carter and N are presently residing

with Carter’s parents in Willow Springs, Missouri, or with Carter’s brother in

Springfield Missouri.

      35.   Ackerman has attempted to contact N through counsel and

extended family members since N’s removal from the United Kingdom, but

Carter has prevented all contact between Ackerman and his son.

      36.   While Ackerman is not permitted to contact Carter directly due

to her restraining order, there is no court order prohibiting him from seeing

or communicating with his son, nor any order granting Carter sole custody of

N.



                                       7

        Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 7 of 9
      37.   Nonetheless, Carter has refused requests by Ackerman’s counsel

and brother to facilitate a telephone call or video conference between N and

Ackerman.

      38.   Ackerman has not seen or communicated with N since Carter

wrongfully removed him from the United Kingdom in early October.

      39.   Carter is now and has been wrongfully retaining N in the United

States without Ackerman’s permission or a court order from N’s country of

habitual residence.

      40.   On information and belief, Carter has not initiated divorce or

custody proceedings in the United States.

      41.   This Court is requested to stay any state court case which may

now be proceeding or which may hereafter be filed concerning the custody of

N, as required by Article 16 of The Convention.

      42.   Ackerman also seeks a preliminary order directing Carter to

permit reasonable aural and visual communication between Ackerman and N

during the pendency of this action.

      43.   Pursuant to Article 26 of The Convention, the Court should order

Carter to pay necessary expenses incurred by or on behalf of Petitioner,

including travel expenses, any costs incurred or payments made for locating

the child, the costs of legal representation of the Petitioner, and those of

returning the child to the United Kindgom.

                                        8

        Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 8 of 9
      WHEREFORE, Petitioner respectfully requests that this Court grant

him the following relief:

      a.      A preliminary order directing Carter to permit reasonable aural

              and visual communication between Ackerman and N during the

              pendency of this action, to be facilitated by Ackerman’s brother;

      b.      An order directing Carter to return N to the United Kingdom

              within seven days, where N shall remain until such time as a

              court of competent jurisdiction in N’s country of habitual

              residence makes a determination regarding N’s custody;

      c.      An order directing Carter to pay necessary expenses incurred by

              or on behalf of Petitioner, including travel expenses, any costs

              incurred or payments made for locating the child, the costs of

              legal representation of the Petitioner, and those of returning the

              child to the United Kindgom; and

      d.      Such other relief as the Court deems just and proper.

                                                   Respectfully submitted,

                                                   TGH LITIGATION LLC

                                                   /s/ J. Andrew Hirth
                                                   J. Andrew Hirth, No. 57807
                                                   28 N Eighth St, Suite 500
                                                   Columbia, MO 65201
                                                   (573) 256 – 2850
                                                   andy@tghlitigation.com
                                                   Counsel for Petitioner

                                         9

           Case 6:19-cv-03399-LMC Document 1 Filed 11/11/19 Page 9 of 9
